Citation Nr: 1130536	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

(The issue of whether a March 2008 decision of the Board of Veterans' Appeals (Board) that denied service connection for posttraumatic stress disorder (PTSD), and denied claims for service connection as secondary thereto, including entitlement to service connection for alcohol abuse disorder, entitlement to service connection for a gastrointestinal disability, and entitlement to service connection for headaches, should be revised or reversed on the grounds of clear and unmistakable error, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  It is acknowledged that a notice of disagreement received in September 2009 expressly referenced only an August 2009 rating decision on the same matter.  However, as the notice of disagreement was timely as to the September 2008 rating decision, and a substantive appeal was received within 60 days of issuance of a statement of the case, the Board finds that the September 2008 rating decision is not final. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in February 2010, the Board received new pertinent evidence (i.e. February 2010 private audiological treatment records) from the Veteran that was associated with the claims folder after the issuance of the December 2009 statement of the case (SOC).  As such, the RO has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration of such evidence is currently of record.  In fact, in a February 2010 statement, the Veteran specifically requested that the RO consider his newly submitted evidence.  As the Veteran has not waived RO consideration of the additional evidence, the Board must remand the claim to the RO for consideration of the additional evidence prior to appellate review. 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal with consideration of all additional evidence received since the December 2009 SOC, in particular to include the reports of a private audiologic examination in February 2010.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his attorney with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


